

115 HR 4794 IH: Investing for Tomorrow Act
U.S. House of Representatives
2018-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4794IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2018Mrs. Noem introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to permit unborn children to be account beneficiaries of
			 section 529 education savings accounts.
	
 1.Short titleThis Act may be cited as the Investing for Tomorrow Act. 2.Unborn children permitted to be account beneficiaries of section 529 education savings accounts (a)In generalSection 529(e) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(6)Treatment of unborn children
 (A)In generalNothing shall prevent an unborn child from being treated as a designated beneficiary or an individual under this section.
 (B)Unborn childFor purposes of this paragraph— (i)In generalThe term unborn child means a child in utero.
 (ii)Child in uteroThe term child in utero means a member of the species homo sapiens, at any stage of development, who is carried in the womb..
 (b)Effective dateThe amendment made by this section shall apply to contributions made after the date of the enactment of this Act.
			